PTOL 303 CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1, 3-5, 13-14, and 21-22 are examined in accordance to the elected species. Claims 2, 6-9, 11-12, and 15-20 are canceled. The amendment filed on 01/26/2021 in response to the Non-Final office Action of 11/03/2020 is acknowledged and has been entered.

Action Summary
Claims 1, 3-5, 10, 13-14, and 21-22 rejected under 35 U.S.C. 103 as being un-patentable over Barlow et al. (US2008/0103165 A1) in view of Pibiri et al., PNAS April 8, 2008, Vol. 105, No. 14, pp. 5567-5572, GM et al., J. Neuro-endocrinol. 2011, Jul:23(7): 591-600, Wilker et al., Psycho-neuroendocrinology 67 (2016) 198-203, and Alexander, P & T January 2012, Vol. 37, No. 1, pp. 32-38 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 3-5, 13-14, and 21-22 remain rejected under 35 U.S.C. 103 as being un-patentable over Barlow et al. (US2008/0103165 A1) in view of Pibiri et al., PNAS April 8, 2008, Vol. 105, No. 14, pp. 5567-5572, GM et al., J. Neuro-endocrinol. 2011, Jul:23(7): 591-600, Wilker et al., Psycho-neuroendocrinology 67 (2016) 198-203, and Alexander, P & T January 2012, Vol. 37, No. 1, pp. 32-38.
Barlow et al. teaches a method of treating a nervous system disorder in a mammalian subject in need thereof, the method comprising administering a composition comprising a first neurogenic agent  comprising PPAR agent and a second neurogenic agent to the mammalian subject, thereby treating the nervous system disorder, see claims 1 and 10,  wherein the first neurogenic agent is a modulator of PPARα, see claim 4, wherein the nervous system disorder is related to a nerve cell trauma, a psychiatric condition, a neurologically related condition, or any combination thereof, see claim 11, wherein the psychiatric condition is a combination of anxiety disorder, post-traumatic stress disorder and depression, see claims 13 and 15. Moreover, Barlow et al. teaches the neurogenic agent is a PPARα receptor modulator, see para [0017], wherein the PPARα modulator comprising a PPARα agonist, see para [0069]. Barlow et al. teaches an example of PPARα agonist includes fibric acid like clofibrate, ciprofibrate, fenofibrate, see para [0071]. Barlow et al. further teach administration of PPARα is in a dose range of about 2 to about 20 mg/kg, see para [0428]. 
Barlow et al. does not teach palmitoylethanolamide (PEA). Moreover, Barlow et al. does not teach the step of detecting a biomarker in a sample from the subject in need thereof. 
Pibiri et al. teaches S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 μmol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 _mol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, greatly attenuates enhanced contextual fear response; cerebral fluid Aollopregnanolone (ALLO) are downregulated in PTSD and correlate negatively with PTSD symptoms and negative mood; drugs like SBSSs, which rapidly increase corticolimbic Allo levels, normalize the exaggerated contextual fear responses resulting from social isolation, suggesting that selective activation of neurosteroidogenesis may be useful in PTSD therapy, see Abstract.  Pibiri et al. teaches Allo or the potent SBSS, S-NFLX, was administrated systemically to socially isolated mice. Allo doses (8–16 μmol/kg, s.c.) that increased OB and FC Allo levels reversed the social isolation-induced increase of contextual conditioned freezing time duration. S-NFLX treatment, at doses below those that block serotonin reuptake (0.45–1.8 μmol/kg, s.c.), increased corticolimbic Allo content and reduced freezing time in socially isolated but not group housed mice, see page 5569, left col, second para.
GM et al. teaches Palmitoylethanolamide (PEA) regulates many pathophysiological processes in the central nervous system, including pain perception, convulsions and neurotoxicity, and increasing evidence points to its neuroprotective action. In the present study, we report that PEA, acting as a ligand of peroxisome‐proliferator activated receptor (PPAR)‐α, might regulate neuro-steroidogenesis in astrocytes, which, similar to other glial cells and neurones, have the enzymatic machinery for neuro-steroid de novo synthesis. In the 
Wilker et al. teaches hair concentrations of endocannabinoids such as PEA are lower in PTSD groups than healthy group, see Abstract. 
Alexander teaches Although SSRIs are associated with an overall response rate of approximately 60% in patients with PTSD, only 20% to 30% of patients achieve complete remission, see page 32, left col, second para. Moreover, Alexander teaches studies in combat veterans with PTSD, however, have reported variable responses to SSRI therapy. These findings
suggest that SSRIs might not be as useful in veterans with combat-related PTSD as they are in civilian patients with PTSD, see page 34, left col fourth para. Furthermore, Alexander teaches If SSRIs are not tolerated or are ineffective, SNRIs should be considered as a second-line treatment. The SNRI venlafaxine has been shown to be beneficial in the treatment of PTSD, see page 37, right col. Conclusion Section. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the PPARα agonist taught by Barlow et al. with the PPARα agonist (i.e.PEA) taught by GM et al. and further detect Allopregnanolone as a biomarker and endocannabinoid such as PEA as taught by Wilker et al. for PTSD to give Applicant’s claimed method. One would a reasonable success when administering another pharmacological agent 
	Applicants’ argument and Response to Applicant’s argument
In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Pibiri, GM, Wilker, or Alexander alone or in combination does not teach or suggest high incidence of resistance to current prescribed SSRI medication at supposedly steroidogenic doses, suggest that the deficits in the activity of enzymes that are involved in Allo biosynthesis may not be fully counteracted by SSRIs in a portion of depressed and PTSD patients. However, the Examiner contends that the cited references in combination render obvious the claimed method. High resistance to current prescribed SSRI medication at supposedly steroidogenic does are not claimed. The claim only require an effective amount of PEA (the elected PPARα agonist) for treating PTSD in a subject that has not responded to treatment of one or more selective serotonin reuptake inhibitors. PEA is known to be a PPARα modulator as taught by GM et al. and PPARα modulators are known to be effective for the treatment of PTSD as taught by Barlow et al. Moreover, PEA levels are low in PTSD patient as taught by Wilker et al. and ALLO levels are low in PTSD patient as taught by Pibiri et al. Allopregnanolone (ALLO) levels were increased in supernatant of PEA‐35 U.S.C. 103  rejection would be appropriate. See MPEP 2144.08. In the present case, the Examiner presents evidence that  some patient population of PTSD have not responded to treatment of one or more selective serotonin reuptake inhibitors.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument that Office Action has not shown that SNRIs work by increasing Allo levels. Instead, the Office Action makes the completely unsubstantiated leap from SNRIs to Allo-increasing drugs such as PEA without a logical basis. In response, the Examiner finds Applicants’ argument not persuasive because unsubstantiated leap from SNRIs to Allo-increasing drugs such as PEA is not the basis for the rejection. The basis for the rejection is the fact that some PTDS patients have not responded to PDSD and by the fact that PPARα modulator can be expected to treat the genus PTSD. Therefore, one would reasonably expect PEA as an PPARα modulator to be effective for treating PTDS patient that has not responded to treatment with one or more selective serotonin reuptake inhibitors with success.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628